Case 15-02380        Doc 67     Filed 04/22/19     Entered 04/22/19 15:51:18          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 02380
         Jonathan Sebastian Gibson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/26/2015.

         2) The plan was confirmed on 05/18/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/17/2016, 07/27/2017, 04/12/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/27/2015.

         5) The case was Completed on 10/26/2018.

         6) Number of months from filing to last payment: 45.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $68,962.08.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-02380             Doc 67         Filed 04/22/19      Entered 04/22/19 15:51:18                Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $12,270.00
           Less amount refunded to debtor                                    $0.50

 NET RECEIPTS:                                                                                            $12,269.50


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,000.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $524.90
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,524.90

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Armor Systems Corporation                 Unsecured         450.00           NA              NA            0.00       0.00
 Arnold Scott Harris PC                    Unsecured         130.00           NA              NA            0.00       0.00
 Atlas Acquisitions LLC                    Unsecured         579.00        493.30          493.30          33.75       0.00
 BMO Harris Bank                           Unsecured      7,324.00            NA              NA            0.00       0.00
 BMO Harris Bank NA                        Unsecured           0.00      6,885.56        6,885.56        471.11        0.00
 Boston Portfolio Advisors                 Unsecured     37,016.00     38,996.99        38,996.99      2,668.17        0.00
 Capital One Bank USA NA                   Unsecured         813.00           NA              NA            0.00       0.00
 Chase Student Loan Servicing              Unsecured     29,879.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured      7,000.00       7,086.40        7,086.40        484.85        0.00
 Commonwealth Edison Company               Unsecured         500.00        222.19          222.19          15.20       0.00
 Department Of Education                   Unsecured     54,412.00     55,148.28        55,148.28      3,773.25        0.00
 Dept of Ed/Sallie Mae                     Unsecured           0.00           NA              NA            0.00       0.00
 Devon Financial Services Inc              Unsecured      1,000.00       1,566.93        1,566.93        107.21        0.00
 Egyptian Electric Co Op                   Unsecured          76.00           NA              NA            0.00       0.00
 Egyptian Electric Co-Op                   Unsecured          76.00           NA              NA            0.00       0.00
 FIRST BK OF DE/Contine                    Unsecured           0.00           NA              NA            0.00       0.00
 Gastroenterology Associates Sc            Unsecured          50.00           NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA              NA            0.00       0.00
 Illinois Student Assistance Commission    Unsecured      2,739.00       2,792.43        2,792.43        191.06        0.00
 JOHN A Logan College                      Unsecured         756.00           NA              NA            0.00       0.00
 MBB                                       Unsecured         325.00           NA              NA            0.00       0.00
 North Park University                     Unsecured      1,500.00            NA              NA            0.00       0.00
 Northwestern Med. Faculty Fnd.            Unsecured         100.00           NA              NA            0.00       0.00
 Northwestern Medical Group                Unsecured      2,000.00            NA              NA            0.00       0.00
 Pendrick - INF Level 4                    Unsecured         558.00           NA              NA            0.00       0.00
 Slm Financial Corp                        Unsecured           0.00           NA              NA            0.00       0.00
 State Collection Servi                    Unsecured         192.00           NA              NA            0.00       0.00
 Swedish Covenant Hospital                 Unsecured      4,000.00            NA              NA            0.00       0.00
 Tiffany Irby                              Priority       1,500.00            NA              NA            0.00       0.00
 Tmobile                                   Unsecured         203.00           NA              NA            0.00       0.00
 University of Phoenix                     Unsecured      7,500.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-02380        Doc 67    Filed 04/22/19    Entered 04/22/19 15:51:18                Desc       Page 3
                                                of 4



 Scheduled Creditors:
 Creditor                                    Claim         Claim        Claim         Principal       Int.
 Name                             Class    Scheduled      Asserted     Allowed          Paid          Paid
 Verizon Wireless              Unsecured         438.00           NA             NA           0.00        0.00
 WF/EFS                        Unsecured           0.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                            Claim          Principal                 Interest
                                                          Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00                 $0.00               $0.00
       Mortgage Arrearage                                   $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                              $0.00                 $0.00               $0.00
       All Other Secured                                    $0.00                 $0.00               $0.00
 TOTAL SECURED:                                             $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00                 $0.00               $0.00
        Domestic Support Ongoing                            $0.00                 $0.00               $0.00
        All Other Priority                                  $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                            $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                         $113,192.08          $7,744.60                   $0.00


 Disbursements:

           Expenses of Administration                        $4,524.90
           Disbursements to Creditors                        $7,744.60

 TOTAL DISBURSEMENTS :                                                                      $12,269.50




UST Form 101-13-FR-S (9/1/2009)
Case 15-02380        Doc 67      Filed 04/22/19     Entered 04/22/19 15:51:18            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
